Citation Nr: 0201169	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This appeal arose from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the veteran's claims 
of entitlement to service connection for anxiety and 
depression and ulcers.  

In October 2001, the veteran testified at a personal hearing 
before the undersigned  at the RO.


FINDINGS OF FACT

1.  The medical and other evidence of record does not 
demonstrate that the veteran suffers from anxiety and 
depression which is related to his naval service.

2.  The medical and other evidence of record does not 
demonstrate that the veteran suffers from an ulcer condition 
which is related to his naval service.


CONCLUSIONS OF LAW

1.  Anxiety and depression were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  An ulcer condition was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
anxiety and depression and ulcers.  He contends, in essence, 
that these conditions had their onset during his period of 
naval service and have continued to the current time.  

In the interest of clarity, the relevant VA regulations will 
be briefly reviewed.  The factual background of this case 
will then be set forth.  Finally, the Board will analyze the 
veteran's claims and render a decision.

Relevant law and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an ulcer becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. at 488, 495-496 (1997).

Mental deficiency is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Anxiety and depression

The veteran's service medical records include the report of 
his July 1963 entrance examination.  He offered no complaints 
of a psychiatric nature and the examination was within normal 
limits.  

On February 25, 1964, the veteran indicated that he wanted a 
psychiatric consultation because he felt that he was losing 
his memory.  Specifically, he stated that he could not 
remember to do things he had been told to do.  He said that 
he left school after the ninth grade at the age of 17.  He 
was worried about his "sickly mother" and his girlfriend.  
The examiner felt that the veteran was of below average 
intelligence because of his educational background.  
According to the examiner, a psychiatric consultation was not 
indicated.  No further complaints were made by the veteran 
during service.  The June 29, 1967 separation examination 
found that the veteran was psychiatrically normal.

Between 1968 and 1971, the veteran was a civilian employee of 
the U.S. Army.  Records from the U.S. Army Health Clinic at 
the Pine Bluff Arsenal noted no treatment for any psychiatric 
complaints.

The veteran was examined by VA in February 1971.  The only 
complaints he made concerned a skin condition.  The 
psychiatric evaluation (item 43B of the examination report) 
found no personality or psychiatric defects.  

There are no pertinent medical records for approximately a 
quarter of a century thereafter.  VA outpatient treatment 
records show treatment for anxiety and depression beginning 
in 1994.  

In August 2000, the veteran submitted numerous statements 
from family and friends.  Each of these statements asserted 
that the veteran had suffered from anxiety and depression 
after his discharge from service.  

In October 2001, the veteran testified before the undersigned 
at a personal hearing at the RO.  He states that he had no 
evidence that would show treatment for anxiety and depression 
in service or within the one year period following service.  
He stated that he had first been treated in 1980 or 1981, 
although he had been fired from jobs during the first year 
after his discharge because he had been unable to understand 
things or get along with others.

Ulcers

The veteran's service medical records contain no reference to 
gastrointestinal complaints or treatment.  His June 1967 
separation examination was pertinently within normal limits.

As noted above, the veteran worked as a civilian employee at 
the Pine Bluff Arsenal between 1968 and 1971.  During a June 
1968 examination, he checked "no" next to complaints of 
indigestion/stomach trouble.  

VA afforded the veteran an examination in February 1971.  He 
made no complaints about his stomach.  Ulcers were not found.

Records from the veteran's private physician, J. W. N., noted 
that he had been seen in December 1980 for complaints of 
indigestion.  In October 1981, he indicated that he had 
suffered with this condition for 10 years.  An 
esophagogastroduodenoscopy performed on December 5, 1995 
diagnosed gastritis; prepyloric polypoid formation, probably 
of inflammatory origin; and probable underlying 
gastroparesis.  It was noted that he had longstanding 
dyspepsia and reflux with mild postprandial fullness.  The 
veteran underwent an exploratory laparotomy on December 15, 
1995, at which time he was diagnosed with prepyloric 
adenomatous polyp and cholelithiasis, chronic cholecystitis.

The veteran was also treated by VA on an outpatient basis 
between 1994 and 2000.    He was diagnosed with peptic ulcer 
disease in 1996, and was subsequently treated with various 
ulcer medications.  

In October 2001, the veteran testified before the undersigned 
at a personal hearing.  He indicated that he had no 
additional evidence that would show the onset of ulcer 
disease either in service or during the one year period 
following his separation from service.  He commented that he 
had had trouble digesting food in service, although he had 
not sought treatment until 1980 or 1981.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the January 2001 Statement of the Case 
(SOC), the veteran and his representative were provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  It was also noted that 
the veteran's claims had been reconsidered by the RO under 
the new duty to assist regulations.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including 
presenting his personal testimony at a hearing chaired by the 
undersigned.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained.  Indeed, the veteran was specifically 
questioned as to this by his representative [hearing 
transcript, pages 2-3] and by the undersigned [hearing 
transcript, page 12] and responded that he knew of no 
additional evidence.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no prejudice to him in the Board 
proceeding to adjudicate the merits of the claims.
 
In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.

Discussion

The veteran has contended that his anxiety and depression and 
ulcers began during active duty and continued thereafter.  
Therefore, he believes that entitlement to service connection 
has been established.

The medical evidence does not demonstrate that anxiety and 
depression and ulcers were present in service.  The service 
medical records clearly show no treatment for or diagnoses of 
these disorders.  While the veteran complained once of 
"memory loss" in February 1964, the physician did not find 
that a psychiatric consultation was necessary, and no 
psychiatric diagnosis was made.  There were no further 
complaints and the separation examination was normal.  
Similarly, ulcers were not  diagnosed during service; indeed, 
there is no reference to gastrointestinal complaints 
whatsoever in the veteran's service medical records.    

Although the veteran has contended that he has experienced 
mental problems and ulcers continuously after service, the 
medical evidence does not support that contention.  The first 
diagnosis of a mental problem was in 1994, decades after he 
left the service, and the first diagnosis of ulcers was in 
1995, although there were evidently gastrointestinal 
complaints dating back to approximately 1980.  

Of particular importance to the Board is the report of the 
February 1971 VA Compensation and Pension examination, which 
was scheduled in connection with the veteran's original claim 
of entitlement to service connection.  The veteran's signed 
VA Form 21-526, dated January 1971, made no mention of 
anxiety and depression or ulcers.  In connection with his VA 
examination, the veteran did not complain of these problems 
("no other complaints except that of a skin rash").  The VA 
examination report did not identify any such disabilities.  

Based on the medical evidence of record, there is no 
indication that either a mental disorder or ulcers existed 
during service.  Moreover, there is no indication that an 
ulcer condition was present to a compensable degree within 
the one year presumptive period after the veteran's discharge 
from service.  

The veteran's assertions are the only evidence that supports 
his theory that his anxiety and depression and ulcers began 
in service.  The medical records do not indicate that these 
conditions are related to service on a direct basis or, in 
the case of the ulcers, on a presumptive basis.  It is now 
well-established that a layperson without medical training, 
such as the veteran, is not competent to provide evidence 
that requires medical knowledge. Although the veteran is 
competent to testify as to such matters as to how he felt, he 
cannot provide competent evidence concerning medical matters, 
such as diagnosis or causality.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(2001).   

The veteran has submitted various lay statements that 
indicate that he was anxious and depressed and had 
gastrointestinal problems after his release from active duty.  
As indicated above, his service medical records do not 
demonstrate the presence of chronic conditions in service.  
Absent such evidence, any attempt to establish continuity of 
symptomatology after service fails.  See 38 C.F.R. § 3.303(b) 
(2001).  Moreover, as discussed above, there is no medical or 
other evidence, including contemporaneous statements of the 
veteran, which supports the veteran's contentions pertaining 
to continuity of symptomatology.  The first complaints voiced 
by the veteran as to a gastrointestinal problem did not come 
until 1980, and the first complaints concerning anxiety and 
depression appeared in 1994.  The Board deems it to be 
significant that the veteran, in his initial claim for VA 
benefits in January 1971, did not mention any mental or 
gastrointestinal problems.  

The Board has no reason to doubt that the veteran now 
believes that his conditions had their onset in service.  
However, the medical reports of record, which have been 
discussed above, do not document the onset of these 
conditions in service, nor do they show the onset of an ulcer 
condition to a compensable degree within one year of his 
discharge.  Moreover, there is no evidence which otherwise 
links the veteran's current complaints concerning psychiatric 
problems and ulcers to his naval service, aside from lay 
statements, which the Board cannot accept as competent 
medical evidence.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims.  Accordingly, entitlement to 
the benefits sought is not warranted.


ORDER

Service connection for anxiety and depression is denied.

Service connection for ulcers is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

